 In the Matter of Wlco ELECTRICCOMPANYandINTERNATIONALASSOCIATION OF MACHINISTS(A. F. OF L.)Case No. R-5166.-Decided April 29, 19.4.3Mallory & Gilbert,byMr. R. DeWitt Mallary,of Springfield, Mass.,for the Company.Mr. J. H. Curran,of Springfield, Mass., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists(A. F. of L.), herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof'Wico Electric Company, West Springfield, Massachusetts, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Robert E. Greene, TrialExaminer.Said hearing was held at Springfield, Massachusetts, onApril 13, 1943.At the commencement of the hearing, the TrialExaminerdenied a motion of,Wico Employees Conference Associa-tion,herein called the Independent, to intervene.That ruling ishereby affirmed.'The Company and the Union appeared and par-ticipated in the hearing and were afforded full opportunity to beheard, to examine and 'cross-examine witnesses,and to introduce evi-dence bearing on the issues.2The-TrialExaminer'srulingsmade, atthe hearingare freefrom prejudicial error and are herebyaffirmed.On April 20, 1943, the Company filed a brief which the Board hasconsidered.'On March4, 1943, theBoard ordered the Company,among other things, to cease anddesist from dominating and interfering with the administration of the Independent andto withdrawand withholdfrom the Independent all. recognition as representative of itsemployees and completely disestablish the Independent as such representative.Matter ofWicoElectric CompanyandInternational Association of Machinists(A.F. of L.), 47N. L R. B. 1297'2 Although United Electrical,Radio & Machine Workers of America, C.I.0, was servedwith notice of hearing,it did not appear.49 N. L.R. B., No. 35.285 286DEOISIONS OF NATIONAL LABORRELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWico Electric Company is a Massachusetts corporation with itsprincipal place of business at Nest Springfield, Massachusetts, whereit is engaged in the manufacture, sale, and distribution of magnetos,electric ignition equipment, and electrical and mechanicalspecialtiesof all, kinds.During its fiscal year ending June 30, 1942, the Com-pany purchased raw materials valued -in excess of $1,200,000, approxi-mately 90 percent of which' was shipped to it from points outside theState of Massachusetts.During the same period the Company soldfinished products valued in excess of $2,500,000, approximately 90percent of which was shipped to points outside the State of Massa-chusetts.H. THE ORGANIZATION INVOLVEDInternationalAssociation of Machinists is a labor organizationaffiliated with the American Federation of Laboi, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring March 1943, the Union requested the Company to recognizeit as the exclusive bargaining representative of its employees.TheCompany refused this request until such time as the Union "becamethe legally constituted bargaining agency for the employees."A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6)' and (7) of the National LaborRelations Act.-I'IV.THE APPROPRIATE UNITThe Union contends that all production and maintenance employeesof the Company,, excluding. executives, foremen, assistant foremen,other supervisory employees, engineers, draftsmen, and clerical andplant protection employees, constitute an appropriate unit.The Com-pany stated at the hearing that it had no objection to the unit requestedby the Union.I8The Regional Director reported that the Union presented 289 authorization cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of April 1,1943.There are approximately 519 employees in the appropriate unit. WICOELECTRIC COMPANY287We find that all production and maintenance employees of theCompany, excluding executives, foremen, assistant foremen, othersupervisory employees, engineers, draftsmen, and clerical and plantprotection employees, constitute a unit appropriate for the purposesof collective bargaining, within. the meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means, of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forththerein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wico ElectricCompany; West Springfield, Massachusetts, an election by secret bal-lot shall be conducted as early as possible, but-not later than thirty,(30)days from the date of thi's Direction, under the direction andsupervision of the Regional Director for the First Region,acting. in''this'matter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, Whowere employed' during the pay-roll period immediately preceding thedate of this Direction, including any'such employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces of'theUnited 'States who present themselves in person at the polls, butexcluding any who have since quit or been dischargedfor ' cause, todetermine whether or not they desire to be represented by InternationalAssociation of Machinists, A. F. of L., for the purposes of collectivebargaining.